          Case 5:20-cv-08096-EJD Document 38 Filed 08/23/21 Page 1 of 3


     CHRIS ZHEN (State Bar No. 275575)
 1   chris.zhen@zhenlawfirm.com
 2   HOGAN GANSCHOW (State Bar No. 256137)
     hogan.ganschow@zhenlawfirm.com
 3   ZHEN LAW FIRM
     5670 Wilshire Blvd #1800
 4   Los Angeles, CA 90036
     Telephone: (213) 935-0715
 5
 6   Attorneys for Plaintiff OptraHealth, Inc.

 7   Xinlin Li Morrow (State Bar No. 281707)
     xinlin@morrowfirm.com
 8   The Morrow Firm, P.C.
     100 Bayview Cir, Ste 100
 9   Newport Beach, CA 92660
10
     Attorneys for Defendant BotsCrew, Inc.
11
12                           IN THE UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
15                                        SAN JOSE DIVISION

16
     OPTRAHEALTH, INC.,
17
                                                       Case No. 5:20-cv-8096-EJD
18                  Plaintiff,
                                                       STIPULATION AND ORDER OF
19   v.                                                DISMISSAL
20
     BOTSCREW, INC.,
21
22                  Defendant.

23
24
25
26
27
28
     Case No. 5:20-cv-08096-EJD                  -1-           JOINT STIPULATION AND
                                                         [PROPOSED] ORDER OF DISMISSAL
         Case 5:20-cv-08096-EJD Document 38 Filed 08/23/21 Page 2 of 3



 1          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff OptraHealth, Inc. (“Plaintiff”) and
 2   Defendant BotsCrew, Inc. (“Defendant”), by and through their respective undersigned counsel,
 3   hereby STIPULATE and AGREE as follows:
 4          1.     All claims asserted by Plaintiff in this Action are dismissed with prejudice;
 5          2.     Each party shall bear its own costs and attorneys’ fees with respect to the matters
 6   dismissed hereby;
 7          3.     The parties each expressly waive any right to appeal or otherwise move for relief
 8   from this Stipulation and Order;
 9          4.     This Court retains jurisdiction over the parties for purposes of enforcing this
10   Stipulation and Order; and
11          5.     This Stipulation and Order shall finally resolve the Action between the parties.
12
13                                           Respectfully Submitted,
14   DATED: August 23, 2021                   THE ZHEN LAW FIRM
15                                            By: /s/ Chris Zhen
16                                            Chris Zhen (State Bar No. 275575)
                                              chris.zhen@zhenlawfirm.com
17                                            Hogan Ganschow (State Bar No. 256137)
                                              hogan.ganschow@zhenlawfirm.com
18                                            Zhen Law Firm
                                              5670 Wilshire Blvd #1800 Los Angeles, CA 90036
19                                            Telephone: (213) 935-0715
20                                            Attorneys for Plaintiff OptraHealth, Inc.
21   DATED: August 23, 2021                   THE MORROW FIRM
22
                                              By: /s/ Xinlin Li Morrow
23                                            Xinlin Li Morrow (State Bar No. 281707)
                                              xinlin@morrowfirm.com
24                                            The Morrow Firm, P.C.
                                              100 Bayview Cir, Ste 100
25
                                              Newport Beach, CA 92660
26                                            Telephone: (213) 282-8166

27                                            Attorneys for Defendant BotsCrew, Inc.

28
     Case No. 5:20-cv-08096-EJD                  -2-              JOINT STIPULATION AND
                                                            [PROPOSED] ORDER OF DISMISSAL
         Case 5:20-cv-08096-EJD Document 38 Filed 08/23/21 Page 3 of 3



 1
 2   IT IS SO ORDERED this ______ day of ___________, 2021.
 3
 4
                                            The Honorable Edward J. Davila
 5                                          U.S. District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No. 5:20-cv-08096-EJD            -3-             JOINT STIPULATION AND
                                                     [PROPOSED] ORDER OF DISMISSAL
